DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“regulating component in Claims 2, 3, 5, 12, 13, 15 & 19; where the generic placeholder is “component”, the functional language is “regulating”, and sufficient modifying structure is not provided in the claim; instant application Figure 4 shows the regulating component as Element 4, which is a partial disc with a slot; Claims 4 & 14 are not interpreted under 112(f) since the respective claims further modify the regulating component as having a communication slot, which is considered sufficient modifying structure within the claim
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Miguel Hernandez on 08/25/2022.
The application has been amended as follows: 
Claim 1 should read --A compressor, comprising: a main shaft, a first cylinder and a second cylinder; wherein the main shaft is configured to sequentially pass through the first cylinder and the second cylinder, and configured to be rotatable in the first cylinder and the second cylinder, so as to compress refrigerant entering the first cylinder and the second cylinder; and the second cylinder has an inner cavity capable of receiving the main shaft; a volume variation control cavity in communication with the inner cavity is provided in a side wall of the inner cavity; a sliding vane is provided in the volume variation control cavity; and the volume variation control cavity is configured to be selectively connected to; a cover plate; the cover plate is provided with a volume variation channel, a high-pressure channel and a low-pressure channel.--
Claim 2 should read --The compressor according to claim, the compressor comprises low-pressure channel, so as to control pressure of gas passing through the volume variation channel and entering the volume variation control cavity.--
Claim 4 should read --The compressor according to claim 2, wherein: the cover plate has a first connecting end surface; one end of the volume variation channel is connected with the volume variation control cavity, and another end forms a volume variation connection port in the first connecting end surface; one end of the high-pressure channel is connected with the gas outlet, and another end forms a high-pressure connection port in the first connecting end surface; one end of the low-pressure channel is connected with a gas inlet, and another end forms a low-pressure connection port in the first connecting end surface; and the regulating component is rotatably provided on the first connecting end surface, so as to switch between the first position and the second position on the first connecting end surface; the regulating component is provided with a communicating slot; the compressor is configured so that when the regulating component is located at the first position, both the high pressure connection port and the volume variation connection port face the communicating slot, so that the high-pressure channel is connected to the volume variation channel through the communicating slot; and the compressor is configured so that when the regulating component is located at the second position, both the low-pressure connection port and the volume variation connection port face the communication slot, so that the low-pressure channel is connected to the volume variation channel through the communicating slot.--
Claim 12 should read --The air conditioner according to claim 11, wherein the compressor comprises volume variation control cavity; the high-pressure channel is in communication with the gas outlet; and the low-pressure channel is in communication witha gas inlet; and the regulating component is configured to switch between a first position where the volume variation channel is connected to the high-pressure channel, and a second position where the volume variation channel is connected to the low-pressure channel, so as to control pressure of gas passing through the volume variation channel and entering the volume variation control cavity.--
Claim 14 should read --The air conditioner according to claim 12, wherein: the cover plate has a first connecting end surface; one end of the volume variation channel is connected with the volume variation control cavity, and another end forms a volume variation connection port in the first connecting end surface; one end of the high-pressure channel is connected with a gas outlet, and another end forms a high-pressure connection port in the first connecting end surface; one end of the low-pressure channel is connected with the gas inlet, and another end forms a low-pressure connection port in the first connecting end surface; and the regulating component is rotatably provided on the first connecting end surface, so as to switch between the first position and the second position on the first connecting end surface; the regulating component is provided with a communicating slot; the compressor is configured so that when the regulating component is located at the first position, both the high-pressure connection port and the volume variation connection port face the communicating slot, so that the high-pressure channel is connected to the volume variation channel through the communicating slot; and the compressor is configured so that when the regulating component is located at the second position, both the low-pressure connection port and the volume variation connection port face the communication slot, so that the low-pressure channel is connected to the volume variation channel through the communicating slot.--
Claim 19 should read --The compressor according to claim 3, wherein, the regulating component 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches all the limitations of Claim 1, except for “the cover plate is provided with a volume variation channel, a high-pressure channel and a low-pressure channel”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Liang (U.S. PGPub 2017/0314560).  However, Liang only describes at most two separate channels in any of the cover plates.  It would not be obvious to one of ordinary skill in the art to modify Liang without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record.
Claims 2-20 depend on Claim 1, so are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746